DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2021-008773   01/21/2021   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 07/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 07/09/2021. These drawings are review and accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 2014/0354260 A1).
For memory device claims 1-20, and , MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Kwon. disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent.
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding Independent Claim 1, Kwon, for example in Figs. 1-5, discloses a memory device (Fig. 1: 10 and 20) comprising: a memory cell configured to store data (Fig. 1: within 10); and a page buffer (Fig. 1: 20) coupled to the memory cell through a bit line (Fig. 1: BLe and BLo) and configured to store data to be used in a program operation (see for example in Figs. 1 and 3) and to precharge the bit line to a first precharge voltage (Fig. 2: via 200/240) or a second precharge voltage lower than the first precharge voltage depending on the data during a program verify operation performed in the program operation (Fig. 3: Cell with stored data/Cell without stored data).  
Regarding claim 2, Kwon, for example in Figs. 1-5, discloses wherein the page buffer comprises: a first precharge circuit configured to generate the first precharge voltage (Fig. 2: 200); a second precharge circuit configured to generate the second precharge voltage and including a first latch configured to store the data (Fig. 2: 240); and a bit line coupling circuit (Fig. 2: M5) configured to transmit the first or second precharge voltage to the bit line (Fig. 2: BL).  
Regarding claim 3, Kwon, for example in Figs. 1-5, discloses wherein: the first precharge circuit, the second precharge circuit, and the bit line coupling circuit are coupled in common to a current sensing node (Fig. 2: CSO), and the bit line coupling circuit is configured to transmit, to the bit line, the first or second precharge voltage applied to the current sensing node (see for example in Fig. 2).  
Regarding claim 4, Kwon, for example in Figs. 1-5, discloses wherein the first precharge circuit is supplied with a supply voltage (Fig. 2: VDD) and is configured to generate the first precharge voltage from the supply voltage through a first path (Fig. 2: from 200).  
Regarding claim 5, Kwon, for example in Figs. 1-5, discloses wherein the second precharge circuit is supplied with the supply voltage (Fig. 2: VDD) and is configured to generate the second precharge voltage from the supply voltage through a second path different from the first path (Fig. 2: from 240 through 200 to 300).  
Regarding claim 7, Kwon, for example in Figs.1-5, discloses wherein: the first precharge circuit includes first switches included in the first path (within Fig. 2, as discussed above), and the second precharge circuit includes second switches included in the second path (within Fig. 2, as discussed above).  
Regarding claim 8, Kwon, for example in Figs. 1-5, discloses wherein a voltage applied 
to a gate of at least one of the second switches has a level lower (Fig. 2: PMOS transistor turn on at 0V) than a level of a voltage applied to gates of the first switches (Fig. 2: NMOS transistor turn on with certain voltage).  
Regarding claim 9, Kwon, for example in Figs. 1-5, discloses wherein a turn-on level of at least one of the second switches has a level lower than a turn-on level of the first switches (within Fig. 2, as discussed above).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0354260 A1) in view of Kim (US 2013/0250698 A1).
Regarding claim 6, Kwon, for example in Figs. 1-5, discloses the claimed invention as discussed above. However, Kwon is silent with regard to the second precharge circuit is activated when the data is erase data.
	In the same field of endeavor, Kim, for example in Figs. 1-6, discloses when the data is erase data, the second precharge is activated (Fig. 5B: activated Vpre-Vth+alpha; Fig. 4B: Erase). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the Kwon such as integrated circuit (see for example in Figs. 1-5 of Kwon) by incorporating the teaching of Kim such as semiconductor memory device and method of operating the same (see for example in Figs. 1-6 of Kim), for the purpose of controlling the semiconductor memory device includes strings configured to include a drain select transistor, memory cells, and a source select transistor coupled in series between a bit line and a common source line and peripheral circuits configured to precharge a bit line so that the precharge level of the bit line varies depending on whether an adjacent unselected memory cell is in the program or erase states (Kim, see Abstract).
	Regarding Independent Claim 10, Kwon, for example in Figs.1-5, discloses a memory device (Fig. 1: 10 and 20), comprising: a memory cell configured to store data (Fig. 1: within 10); and a page buffer (Fig. 1: 20) coupled to the memory cell through a bit line (Fig. 1: BLe and BLo) and configured to apply a first precharge voltage (Fig. 2: via 200/240) to the bit line in response to program data (see for example in Figs. 1 and 3) and to apply a second precharge voltage lower than the first precharge voltage (Fig. 3: Cell with stored data/Cell without stored data) to the bit line, wherein the page buffer comprises: a first precharge circuit (Fig. 2: 200/240) configured to output the first precharge voltage to a current sensing node in response to the program data (Fig. 2: CSO); a second precharge circuit configured to output the second precharge voltage to the current sensing node in response to the bit line (Fig. 2: 200/240); and a bit line coupling circuit configured to transmit, to the bit line, the first or second precharge voltage applied to the current sensing node (Fig. 2: from 240 through 200 to 300).  
However, Kwon is silent with regard to the second precharge voltage in response to erase data.
In the same field of endeavor, Kim, for example in Figs. 1-6, discloses he second precharge voltage in response to erase data (Fig. 5B: activated Vpre-Vth+alpha; Fig. 4B: Erase). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the Kwon such as integrated circuit (see for example in Figs. 1-5 of Kwon) by incorporating the teaching of Kim such as semiconductor memory device and method of operating the same (see for example in Figs. 1-6 of Kim), for the purpose of controlling the semiconductor memory device includes strings configured to include a drain select transistor, memory cells, and a source select transistor coupled in series between a bit line and a common source line and peripheral circuits configured to precharge a bit line so that the precharge level of the bit line varies depending on whether an adjacent unselected memory cell is in the program or erase states (Kim, see Abstract).
Regarding claim 11, the above Kwon/Kim, the combination disclose wherein: the first precharge circuit is configured to be deactivated when the erase data is input to the page buffer (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above), and the second precharge circuit is configured to be deactivated when the program data is input to the page buffer (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above).  
Regarding claim 12, the above Kwon/Kim, the combination disclose wherein the first precharge circuit comprises: a first switch supplied with a supply voltage and configured to transmit the supply voltage to a first node in response to the program data (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above); and a second switch configured to transmit, to the current sensing node, the voltage applied to the first node (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above).  
Regarding claim 13, the above Kwon/Kim, the combination disclose wherein the first switch is configured to be turned off in response to the erase data (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above).  
Regarding claim 14, the above Kwon/Kim, the combination disclose wherein the second precharge circuit comprises: a latch configured to store the program data or the erase data (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above); and a third switch supplied with a supply voltage and configured to decrease a level of the supply voltage to generate the second precharge voltage in response to inverted erase data that is inverted data of the erase data, and then output the second precharge voltage to the current sensing node (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above).  
Regarding claim 15, the above Kwon/Kim, the combination disclose wherein a voltage level of a signal applied to a gate of the third switch is set to a level lower than a voltage level of signals applied to gates of switches included in the first precharge circuit (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above).  
Regarding claim 16, the above Kwon/Kim, the combination disclose wherein: when the memory cell is a program target cell, the program data is stored in the latch (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above), and when the memory cell is not a program target cell, the erase data is stored in the latch (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above).  
Regarding claim 17, the above Kwon/Kim, the combination disclose wherein, when a threshold voltage of the memory cell increases up to a target voltage after the program data has been stored in the latch, the program data stored in the latch is changed to the erase data (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above).  
Regarding Independent Claim 18, the above Kwon/Kim, the combination disclose the claimed invention as discussed above. A memory device, comprising (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above): a memory cell configured to store data; a page buffer coupled to the memory cell through a bit line and configured to precharge the bit line in response to program data or erase data (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above), wherein the page buffer is configured to: generate a first precharge voltage for precharging the bit line through a first path in response to the program data (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above), and generate a second precharge voltage for precharging the bit line through a second path in response to the erase data (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above).  
Regarding claim 19, the above Kwon/Kim, the combination disclose wherein the first path is activated in response to the program data and is deactivated in response to the erase data (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above).  
Regarding claim 20, the above Kwon/Kim, the combination disclose wherein the second path is activated in response to the erase data and is deactivated in response to the program data (see for example in Figs. 1-5 of Kwon and see also in Figs. 1-6 of Kim, as discussed above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825